Citation Nr: 0529407	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  98-19 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for a service-
connected left knee disability, currently rated as 20 percent 
disabling [to include post-surgical residuals and anterior 
cruciate ligament laxity, currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257; and 
arthritis of the left knee, currently rated as 10 percent 
disabling under Diagnostic Code 5003].


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  

Procedural history

The veteran served on active duty from September 1975 to 
September 1997. 

The veteran was granted service connection for residuals of 
left knee surgery and anterior cruciate ligament laxity in a 
July 1998 rating decision; a 10 percent disability rating was 
awarded under Diagnostic Code 5257.  The veteran disagreed 
with the rating decision and initiated this appeal.  The 
appeal was perfected by the time submission of the veteran's 
substantive appeal in December 1998.  

In March 2003, the RO issued a Supplemental Statement of the 
Case (SSOC) in which an additional 10 percent disability 
rating was assigned for arthritis of the left knee under 
Diagnostic Code 5003.  See VAOPGCPREC 23-97 [a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability]; see also VAOPGCPREC 9-98 [if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59].  The previously assigned 10 
percent disability rating under Diagnostic Code 5257 was 
continued.

This matter was previously before the Board in May 2004, at 
that time the Board remanded this case to the Veterans 
Benefits Administration for further development.  After the 
requested development was accomplished, the Agency of 
Original Jurisdiction issued a Supplemental Statement of the 
case in May 2005 which continued to deny the veteran's claim.  
The case has been returned to the Board for further appellate 
review.

Issues not on appeal

During the course of the current appeal, the veteran has 
filed numerous other claims, none of which is currently in 
appellate status.

In August 2000, the veteran filed a claim for an increased 
rating for service-connected impingement syndrome with 
degenerative changes of the right shoulder.  He also filed a 
request to reopen his previously-denied claims of entitlement 
to service connection for sleep disorder, memory loss and a 
low back disability.  The veteran also filed new claims of 
service connection for weight loss and for right great right 
toe and left great toe disabilities.  In February 2001, the 
veteran filed additional claims for service connection for 
nephrosclerosis, high cholesterol and hypertension.  

In its July 2002 rating decision, the RO granted an increased 
rating of 30 percent for impingement syndrome with 
degenerative changes, right shoulder; granted service 
connection for degenerative arthritis of the lumbar spine and 
assigned a 20 percent disability rating; and granted service 
connection for a disorder of the left great toe was granted 
and assigned a noncompensable disability rating.  Service 
connection for sleep disorders, memory loss, low sperm count, 
right great toe disability,  Nephrosclerosis, hypertension 
and high cholesterol were denied.  The claim for service 
connection for weight loss was not adjudicated.

In September 2003 the RO received the veteran's claims for 
increased ratings for impingement syndrome with degenerative 
changes of right shoulder [rated 30 percent disabling] and an 
increased rating for degenerative arthritis of the lumbar 
spine [rated 20 percent disabling]; requests to reopen claims 
for service connection for hypertension and high cholesterol; 
and new claims for service connection for protein in the 
urine, hearing loss, tinnitus and "Saudi syndrome".  In 
January 2004, the RO received the veteran's request to reopen 
claims for service connection for nephrosclerosis, sleep 
disorders/fatigue and memory loss, as well as new claims for 
service connection for stomach disorders, skin rashes and 
shortness of breath. 
The RO has not yet adjudicated these claims and these claims 
therefore not in appellate status.  They are referred to the 
RO for appropriate action.  

In his September 2003 claim, the veteran stated that he could 
not perform his job duties because of his service-connected 
knee, back and shoulder disorders.  The Board notes that a 
claim for a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU) 
has not yet been adjudicated by the RO.  According to VA 
General Counsel, the question of TDIU entitlement may be 
considered as a component of an appealed increased rating 
claim only if the TDIU claim is based solely upon the 
disability or disabilities which are the subject of the 
increased rating claim.  If, as here, the claimant asserts 
entitlement to a TDIU rating based in whole or in part on 
other service-connected disabilities which are not the 
subject of the appealed RO decision, the Board lacks 
jurisdiction over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a benefit, pursuant 
to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).

Consideration of TDIU in this case would necessarily involve 
consideration of the veteran's other service-connected 
disabilities (impingement syndrome with degenerative changes, 
right shoulder and degenerative arthritis, lumbar spine) 
which are not on appeal.  Therefore, the Board concludes, 
based on the VA General Counsel Opinion referred to above, 
that it does not have jurisdiction over the issue of 
entitlement to TDIU.  That claim is also referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's left knee disability manifests as anterior 
cruciate ligament instability, subjective reports of pain, 
reduction in range of motion and x-ray evidence of arthritis.  
Clinical findings do not include subluxation, swelling, 
weakness or incoordination.  

2.  The evidence of record indicates that the veteran's 
service-connected disability does not present an usual or 
exceptional disability picture.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
service connected left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5261 (2004).  

2.  Referral for consideration of an increased disability 
rating for left knee disability on an extraschedular basis is 
not warranted.  38 C.F.R. 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected left knee disability.  As was noted in 
the Introduction, separate 10 percent ratings have been 
assigned for instability under Diagnostic Code 5257 and for 
arthritis under Diagnostic Code 5010.  Essentially, the 
veteran contends that the symptomatology associated with his 
left knee disability, including arthritis, presents a more 
severe disability picture than is recognized by the currently 
assigned 
20 percent combined rating.  

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the May 2005 
SSOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  Moreover, the May 2004 Board Remand specifically 
required that the veteran receive adequate VCAA notice.  

More significantly, a letter was sent to the veteran in June 
2004 which was specifically intended to address the 
requirements of the VCAA and the Board's May 2004 remand.  
The June 2004 letter from the RO explained in detail the 
evidence needed to substantiate his claim, such as private 
and VA medical records.  Moreover, the letter advised the 
veteran that in order to receive an increased rating the 
evidence must show "that your service-connected left knee 
disability has increased in severity."  Thus, this letter, 
along with the May 2005 SSOC, not only notified the veteran 
of the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2004 letter, the veteran was informed that "VA is 
responsible for getting...relevant records from any Federal 
agency.  This may include medical records from the military, 
VA hospitals... or from the Social Security Administration." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its June 2004 letter that he 
was responsible to provide "enough information about your 
records so that we can request them from the person or agency 
who has them...It's still your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  [Emphasis as 
in the original letter.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2004 letter directed the 
veteran that he "submit evidence that has not previously 
been considered" for this claim.  See the June 8, 2004 VCAA 
letter at page 2.  This request complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, which was by rating decision in September 1998.  
Furnishing the veteran with VCAA notice prior to initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004. VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004). 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran was subsequently provided with VCAA notice 
through the June 2004 VCAA letter, and the claim was 
readjudicated in the May 2005 SSOC, after the veteran was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
The veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA outpatient medical 
records, private medical records and several lay statements.  
During the course of the claim, the veteran was accorded 
three VA Compensation and Pension (C&P) examinations, in 
January 1998, October 2000 and February 2005, the latter 
pursuant to the Board's May 2004 remand.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
In addition, the Board's remand directives have been fully 
complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  In his December 1998 appeal the 
veteran did not request a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

Specific schedular criteria will be discussed where 
appropriate below.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

The veteran seeks entitlement to an increased rating for his 
service-connected left knee disability, which is currently 
evaluated as 10 percent disabling under Diagnostic Code 5257 
[knee, other impairment of] and 10 percent disabling under 
Diagnostic Code 5010 [arthritis].  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

By the veteran's account, the principal manifestations of his 
knee disorder are pain and instability.  Such symptoms have 
to some extent been confirmed on objective examination.

The RO has applied Diagnostic Code 5257 to the veteran's left 
knee.  Diagnostic Code 5257 refers to instability; in 
addition it appears to be a catchall provision which may 
encompass many disabilities not otherwise provided for in the 
rating schedule.  As such, it appears to be the most 
appropriate choice.  No other diagnostic code involving the 
knee aptly describes the symptoms which have been identified.  
There is no medical evidence of ankylosis as defined for VA 
rating purposes.  

The medical evidence of record, including the February 2005 
VA examination indicates that the veteran has been diagnosed 
with degenerative joint disease of the left knee.  As has 
been discussed above, a veteran who has arthritis and 
instability of the knee may be rated separately, provided 
that any separate rating must be based upon additional 
disability.  See VAOPGCPREC 23-97.  The Board believes that 
the separate ratings under Diagnostic Codes 5257 and 5010 
which have previously been assigned by the RO are 
appropriate.

The veteran has not requested that additional diagnostic 
codes be considered.  

Specific schedular criteria - knee disabilities

(i.)  Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2004).  

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." Webster's New 
World Dictionary, Third College Edition (1988), 871.

(ii.)  Arthritis

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).  For the purpose of 
rating disabilities due to arthritis, the knee is considered 
a major joint.  See 38 C.F.R. § 4.45 (2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2004).

Schedular rating

(i.)  Diagnostic Code 5257

As has been described above, to warrant a 20 percent rating 
under Diagnostic Code 5257, the evidence must show moderate 
impairment; to warrant a 30 percent rating, the evidence must 
show that the impairment is severe.

The Board has reviewed the record, and for reasons expressed 
immediately below finds that the evidence is consistent with 
no more than a 10 percent disability rating on the basis of 
slight lateral instability and subluxation of the veteran's 
right knee.  
Specifically, in the February 2005 VA examination report, 
laxity was limited to the area of ligament repair.  Further, 
according to the examination report, the veteran "does not 
report any episodes of dislocation or recurrent 
subluxation."  

Similarly, in the January 1998 and the October 2000 VA 
examination reports, impairment of function was limited to 
laxity at the site of the anterior cruciate ligament repair.  
The laxity was characterized as "mild" in the January 1998 
examination.  There is no evidence to the contrary.  

Accordingly, the criteria for the assignment of a 20 percent 
disability rating due to "moderate" impairment have not been 
met or approximated.  Based on the medical evidence of 
record, the condition of the veteran's right knee most 
closely approximates the "slight" impairment, and  the 
currently assigned 10 percent disability rating is 
appropriate for the mild left knee laxity identified on 
physical examination.

(ii.) Arthritis

The veteran in essence contends that his left knee arthritis 
is productive of excruciating pain and limitation of motion.

As indicated above, the medical records indicate that the 
veteran has been diagnosed with degenerative joint disease of 
the left knee.  Thus, at a minimum a 10 percent disability 
rating may be assigned due to the presence of arthritis.  
The Board has further reviewed the medical and other evidence 
of record in order to determine whether a higher rating may 
be assigned based on limitation of motion of the left knee.  

The VA examiner noted in the February 2005 examination report 
that the veteran showed active extension to 6 degrees and 
active flexion to 120 degrees.  He could achieve passive 
extension to 3 degrees and passive flexion to 134 degrees 
with reports of pain on motion.  

In this case, at no time during the course of the appeal has 
the movement of the leg been shown to be compromised to a 
degree which would be compensable Diagnostic Code 5260.  For 
a compensable rating under Diagnostic Code 5260, flexion must 
be limited to 45 degrees.  The most severely limited flexion 
shown on examination of the veteran's left knee has been 120 
degrees.  Thus, a compensable rating is not warranted under 
Diagnostic 5260.   

For a compensable rating under Diagnostic Code 5261, 
extension must be limited to 10 degrees.  The 6 degrees of 
extension shown at the February 2005 VA examination may 
arguably approximate, just barely, the 10 degree limitation 
of extension which would allow for the assignment of a 10 
percent rating under Diagnostic Code 5261.  See 38 C.F.R. 
§ 4.7 (2004).  There is no other clinical finding indicative 
of more limited extension which would call for the award of a 
disability rating higher than 10 percent under Diagnostic 
Code 5261.  

Thus, extension of the veteran's knee may be rated 10 percent 
disabling; flexion is noncompensably disabling.  See 
VAOPGCPREC 9-04 (2004) [providing that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensation for functional loss associated with 
injury to the leg].

In summary, separate 10 percent ratings are appropriately 
assigned under Diagnostic Codes 5257 and 5003-5261.  

DeLuca considerations 

The gravamen of the veteran's presentation appears to be that 
his left knee disability results in excruciating pain which 
severely limits his functioning.  The Board has also taken 
into consideration the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which have been discussed above.  

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with 
Diagnostic Code 5257.  However, the provisions of 38 C.F.R. § 
4.40 and § 4.45 are for consideration in this case with 
respect to the rating under DC 5261.

With respect to the veteran's characterization of his left 
knee pain as excruciating, the Board notes that the veteran 
underwent a psychological evaluation in connection with 
another compensation claim in February 2001.  At that time, 
the examiner determined, based upon the results of 
examination and objective psychological testing, that the 
veteran's presentation of his physical symptoms was 
influenced by "motivational factors" and "psychological 
overlay".  More specifically, the findings indicated that 
the veteran's most likely psychological diagnosis was 
undifferentiated somatoform disorder.  

These psychological findings were further underscored by the 
results of the veteran's February 2001 spine examination.  At 
that time, the veteran complained of ongoing, severe pain.  
Specifically, the examiner noted guarding, tearing and 
grimacing in pain on spinal examination, but that there was 
no x-ray confirmation of any underlying diagnosis which would 
account for such severe pain.  The examiner therefore 
concluded that there was, despite the veteran's presentation, 
insufficient clinical data to support any physical diagnosis 
related to his reported symptoms.  

The Board also notes a disturbing disparity in the veteran's 
presentation to medical examiners, depending on the 
circumstances.  Specifically, although the veteran has shown 
an altered gait at VA examinations, a January 2000 treatment 
record unrelated to his compensation claim indicated that his 
gait was normal.

Accordingly, there is medical evidence in the record which 
clearly indicates that the veteran is either consciously or 
unconsciously embellishing his symptoms.  The objective 
clinical evidence, including examinations from January 1998 
through February 2005, a period of seven years, has 
consistently failed to yield any clinical confirmation of the 
veteran's exceptional pain presentation with respect to his 
left knee disability.  

In short, despite the veteran's complaints, the medical 
evidence shows that he is, at most, mildly disabled from a 
functional standpoint due to his service-connected left knee 
disability.  Significantly, VA examiners in January 1998, 
October 2000 and February 2005 did not find evidence of 
swelling, weakness, incoordination, lack of endurance, 
effusion or muscle spasm on use.  It appears, based on the 
evidence of record, that the veteran may be exaggerating his 
symptomatology for the purposes of receiving increased 
monetary benefits from VA.  The Board therefore discounts the 
veteran's self reports of excruciating pain and limitation of 
function in the light of objective medical evidence, 
discussed above, which indicates that the veteran's left knee 
disability is mild and results in little loss of function.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

In short, based on the objective medical evidence of record, 
which far outweighs the veteran's self-serving statements, 
the Board declines to assign disability based on DeLuca 
factors, which are in essence absent here.

Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed.  

The RO assigned the 10 percent disability rating for left 
knee disability under Diagnostic Code 5257 and 10 percent 
disability rating for arthritis, both effective from October 
1, 1997.  The medical evidence of record appears to support 
the proposition that the veteran's service-connected left 
knee disability has been relatively stable throughout the 
period on appeal in terms of loss of range of motion, 
stability and pain.  For example, in the October 2000 VA 
examination the range of motion for the veteran's right knee 
was 0 to 135 degrees and in the February 2005 VA examination 
the passive range of motion was found to be 3 to 134 degrees.  
The veteran's knee was found to be stable, except at the site 
of his surgery, at both examinations.  Accordingly, the Board 
believes that the combined 20 percent rating is properly 
assigned as of October 1, 1997, and that a higher rating is 
not warranted for any period thereafter.   

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the May 2005 SSOC the AOJ determined that an 
extraschedular rating was not warranted.  Because the veteran 
has been given notice of the requirements for the assignment 
of an extraschedular rating, the Board believes that it 
should address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected left knee disability such as to 
render the veteran's disability exceptional or unusual and 
require an extraschedular rating based on frequent 
hospitalization.  Indeed, it does not appear that the veteran 
was hospitalized for this condition since his 1997 surgery.  

With respect to marked interference with employment, the 
Board notes that the veteran contended in a September 2003 
that he was not able to continue in his chosen field of 
juvenile justice.  However, at the February 2005 VA 
examination, the veteran reported to the VA examiner that he 
remained employed in the juvenile just field.  As such, any 
disruption to his employment has apparently resolved and, as 
such, there has not been a marked interference in employment.  

Crucially, there is nothing in the veteran's VA clinical 
records which objectively indicates that he experiences 
marked interference in employment due to his left knee 
disability.  As has been discussed by the Board above, the 
medical evidence of record indicates that there is some 
slight loss of range motion, as well as a minimal amount of 
muscle atrophy.  However, there is nothing in the objective 
medical evidence which indicates that an exceptional or 
unusual disability picture exists.  

The veteran contends that his knee pain is exceptional.  
However, as has been discussed in some detail above, 
competent medical evidence does not support that contention.  
See Madden v. Gober, supra.  Rather, it appears that the 
veteran is exaggerating his claimed left knee symptoms, 
either consciously or due to psychiatric problems.  There is 
no evidence, aside from the veteran's self reports which the 
Board discounts, of excruciating pain due to the knee 
disability.  Indeed, the February 2005 examiner noted that he 
could flex to 120 degrees without pain and characterized the 
disability as limited to laxity at the site of surgical 
repair.  There is no other evidence, aside form the veteran's 
own statements, concerning excruciating knee pain. 

In short, although the Board has no reason to doubt that the 
veteran may experience some pain due to the knee disability, 
based on the medical record it does not believe that the pain 
is exceptional or unusual, nor is it causative of marked 
interference with employment.  Although there is no question 
that the veteran experiences problems due to his service-
connected left knee disability which would translate to 
difficulty in employment, these symptoms have been considered 
in assigning the schedular rating now in effect.   See 
38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In summary, for the reasons set out above, the Board finds 
that a preponderance of the evidence does not support the 
proposition that the veteran's service-connected left knee 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2004).  Therefore, referral of this case to appropriate VA 
officials for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for his left knee disability.  


ORDER

Entitlement to an increased disability rating for a service-
connected left knee disability currently rated as 20 percent 
disabling [to include post-surgical residuals and anterior 
cruciate ligament laxity, currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and 
arthritis of the left knee, currently rated as 10 percent 
disabling under Diagnostic Code 5003-5261] is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


